
	
		II
		112th CONGRESS
		1st Session
		S. 662
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2011
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To provide for payments to certain natural resource
		  trustees to assist in restoring natural resources damaged as a result of the
		  Deepwater Horizon oil spill, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Natural Resources Restoration Act
			 of 2011.
		2.Deepwater
			 Horizon Oil Spill Damage AssessmentTitle I of the Oil Pollution Act of 1990 (33
			 U.S.C. 2701 et seq.) is amended by adding at the end the following:
			
				1021.Deepwater
				Horizon Oil Spill Damage Assessment
					(a)DefinitionsIn this section:
						(1)AdministratorThe
				term Administrator means the Administrator of the Environmental
				Protection Agency.
						(2)Deepwater
				Horizon Oil SpillThe term Deepwater Horizon Oil
				Spill means the blowout and explosion of the mobile offshore drilling
				unit Deepwater Horizon that occurred on April 20, 2010, the resulting
				hydrocarbon releases into the environment, and the various response actions
				that injured natural resources in the Gulf of Mexico and in State water and
				land bordering the Gulf of Mexico.
						(3)PanelThe
				term panel means the panel established under subsection
				(b).
						(4)TrusteeThe
				term trustee means each of the Federal and State trustees
				designated under paragraphs (2) and (3) of section 1006(b) with respect to
				natural resource damages relating to the Deepwater Horizon Oil Spill.
						(b)Deepwater
				Horizon Oil Spill Damage Assessment
						(1)Establishment
				of PanelThe Administrator
				shall enter into an arrangement with the National Academies under which the
				National Academies shall convene, in consultation with the trustees, a panel of
				scientists with appropriate expertise to conduct, in coordination with the
				trustees, a preliminary evaluation of the natural resource damages from the
				Deepwater Horizon Oil Spill.
						(2)Report
							(A)In
				generalBased on the preliminary evaluation conducted under
				paragraph (1), the panel shall prepare a report that includes an estimate
				of—
								(i)the cost for each
				trustee of—
									(I)restoring the
				natural resources under the trusteeship of the trustee injured by the Deepwater
				Horizon Oil Spill; and
									(II)compensating the
				trustee for the loss of natural resource services under the trusteeship of the
				trustee during the period beginning on April 20, 2010, and ending on the date
				on which the natural resources are fully restored; and
									(ii)the total of the
				estimated costs described in clause (i) for all trustees.
								(B)ConsiderationsIn preparing the report under subparagraph
				(A), the panel shall consider—
								(i)the results of the study conducted under
				section 2004(3) of the Supplemental Appropriations Act, 2010 (Public Law
				112–212; 124 Stat. 2338); and
								(ii)any appropriate and available information
				that has been generated through the natural resources damages assessment being
				conducted by the trustees under section 1006(d) with respect to the Deepwater
				Horizon Oil Spill.
								(C)Timeline
								(i)Preliminary
				draftNot later than 90 days
				after the date of enactment of this Act, the panel shall prepare a preliminary
				draft of the report required under subparagraph (A).
								(ii)Comment
				period
									(I)In
				generalIn accordance with
				subclause (II), the panel shall provide for a comment period during which the
				panel shall solicit from trustees and responsible parties comments on the
				preliminary draft report.
									(II)TimelineComments shall be solicited under subclause
				(I) during the 30-day period beginning on the date of completion of the
				preliminary draft report under subparagraph (A).
									(iii)Final
				reportNot later than 30 days
				after the date on which the comment period ends under clause (ii), the panel
				shall—
									(I)submit to Congress a final version of the
				report required under subparagraph (A); and
									(II)publish in the
				Federal Register notice that the final report has been completed.
									(3)Special
				assessment
							(A)In
				generalNotwithstanding any
				other provision of law, in making an assessment of natural resource damages
				with respect to the Deepwater Horizon Oil Spill under paragraph (1) or (2) of
				section 1006(c), a trustee shall include a special assessment in an amount that
				is equal to—
								(i)30 percent of the cost of restoring the
				natural resources under the trusteeship of the trustee injured by the Deepwater
				Horizon Oil Spill and compensating the trustee for the loss natural resource
				services under the trusteeship of the trustee during the period beginning on
				April 20, 2010, and ending on the date on which the natural resources are fully
				restored, as estimated in the report prepared under paragraph (2); or
								(ii)an amount
				mutually agreed to by the responsible parties and the trustees.
								(B)Payment of
				special assessmentThe
				responsible parties shall be responsible for paying the amounts assessed under
				subparagraph (A), in accordance with the provisions of this Act.
							(C)Use
								(i)In
				generalAny amounts assessed
				under subparagraph (A) shall be used by a trustee to conduct projects to
				restore natural resources injured by the Deepwater Horizon Oil Spill.
								(ii)Applicable
				lawAny activities carried
				out by the trustees using amounts assessed under subparagraph (A) shall be
				carried out in accordance with applicable laws (including regulations) relating
				to natural resource damages assessment and restoration, including laws relating
				to public participation.
								(D)CreditsThere
				shall be credited toward any other natural resource damages assessed against
				the responsible parties for the Deepwater Horizon Oil Spill, in accordance with
				applicable laws (including regulations) any amounts assessed under subparagraph
				(A).
							(E)RegulationsAs
				soon as practicable after the date of enactment of this section, the
				Administrator shall promulgate regulations establishing a program under which
				responsible parties can purchase credits for the cost of any projects carried
				out by a trustee under subparagraph
				(C)(i).
							.
		
